UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
HAMILTON BYNOG, CIVIL ACTION NO. 1:18-CV-00902
Plaintiff
VERSUS JUDGE DRELL
MICKEY DOVE, ET AL., MAGISTRATE JUDGE PEREZ-MONTES
Defendants
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that Dyess’s Rule 4(m) Motion to Dismiss (Doc. 17) is
DENIED AS MOOT.

IT IS FURTHER ORDERED that Dyess’s Rule 12(b)(6) Motion to Dismiss (Doc.
17) is DENIED.

ITIS FURTHER ORDERED that Harrington’s Rule 12(b)(6) Motion to Dismiss
and/or Motion for Summary Judgment (Doc. 23) is GRANTED IN PART and DENIED
IN PART. To the extent Harrington seeks dismissal of Bynog’s § 1983 claims and
state law claims for failure to train and respondeat superior, Harrington’s motion is
GRANTED. To the extent Harrington seeks dismissal under Heck, Harrington’s
motion is DENIED.

IT IS FURTHER ORDERED that Bynog’s Motion for Stay (Doc. 31) is
GRANTED IN PART and DENIED IN PART. Bynog’s claims against Dove and

Wilkerson are STAYED.

 
IT IS FURTHER ORDERED that Bynog’s remaining claims against
Harrington are DISMISSED WITHOUT PREJUDICE to his right to potentially
amend in the future.

IT IS FURTHER ORDERED that this matter be set for a status conference 30
days after the date of this Order.

IT IS FURTHER ORDERED that the following claims remain pending:

(1) § 1983 claims against Dove, in his individual and official capacities;

(2) § 1983 claims against Wilkerson, in his individual and official capacities;
(3) § 1983 claims against Williams, in her individual and official capacities;
(4) State law tort claims against Dyess; and

(5) State law tort claims against Jones.

, ORDERED a SIGNED in chambers in Alexandria, Louisiana on this

BP ay of Resets. 9019.

eal

a a — Set

Sin D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 
